DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, 12, 14, 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosiello (PGPub 2009/0319011).
[Claims 1 and 11]  Rosiello teaches a fluid warming device (figure 1, item 100) comprising: 
a fluid-carrying tube including an outer wall (figure 5a) forming an open-ended central channel for passing fluid therethrough (figure 5a), the outer wall including an 
an electrical heating component (figure 5a) comprising: 
a heating element (figure 5a, item 506a) positioned between the inner layer and the outer layer of (embedded in) the outer wall of the fluid-carrying tube (figure 5a) and configured to heat the fluid-carrying tube for warming the fluid passing through the fluid-carrying tube (paragraph [0074]), and
a connector (figure 5a, item 502a/504a) communicatively coupled to the heating element (figure 5a, item 506a); 
a temperature sensor (figure 5a, item 508a) for sensing a temperature of the fluid-carrying tube, the fluid passing through the fluid-carrying tube, or the heating element (paragraph [0074]); and 
a control unit (figure 6) comprising a controller (figure 6; “circuity” housed in 602) for controlling a heating level of the heating element (figure 5a, item 506a) in response to the temperature sensed by the temperature sensor (figure 6; paragraphs [0081], [0082]), 
the control unit (figure 6) being configured to be spaced from the heating element (figure 5a, item 506a) while the heating element warms the fluid-carrying tube (figures 5a/6), 
the heating element (figure 5a, item 506a) being configured to be selectively connected to the control unit (figure 6, via connectors 610/612) via the connector (figure 5a, item 502a/504a) (paragraph [0082]).
[Claims 2 and 12]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 2 and 12 depend.  In addition, Rosiello discloses the control unit (figure 6) further comprises a port (figure 6, items 610/612) into which the connector (figure 5a, item 502a/504a) may be plugged, the control unit being configured to provide electrical power to the heating element and receive signals from the temperature sensor via the port (paragraph [0082]).
[Claim 4]  Rosiello teaches the limitations of claim 1, upon which claim 4 depends.  Rosiello also teaches the outer wall of the fluid-carrying tube (figure 5a) includes an opening (located in outer layer, where connectors 502a/504a pass through), the connector (figure 5a, item 502a/504a) being connected to the heating element (figure 5a, item 506a) via the opening (figure 5a).
[Claims 5 and 14]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 5 and 14 depend.  Rosiello further discloses the temperature sensor (figure 5a, item 508a) is at least one of integrated with the controller, positioned on the heating component, embedded in the outer wall of the fluid-carrying tube (figure 5a), and attached to the fluid-carrying tube (figure 5a).
[Claims 6 and 15]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 6 and 15 depend.  In addition, Rosiello discloses the temperature sensor (figure 5a, item 508a) is selected from the group consisting of a thermistor, a thermocouple, and a silicon bandgap temperature sensor (paragraph [0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9, 10, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello (PGPub 2009/0319011).
[Claims 9, 10, 18, and 19]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 9, 10, 18, and 19, depend.  The embodiment of figure 5a does not specifically disclose the electrical heating component includes a plurality of heating elements evenly spaced from each other.
However, Rosiello teaches an alternative embodiment in figure 4b wherein the electrical heating component includes a plurality of heating components (figure 4b, item 406) evenly spaced from each other and extending parallel with a longitudinal axis in the outer wall of the fluid-carrying tube (figure 4b; paragraph [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the heating components of Rosiello’s embodiment of figure 5a, to that of a plurality of parallel heating elements, as taught in the embodiment of figure 4b, as both configurations would be considered art-recognized equivalents, capable of performing equivalent functions.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello (PGPub 2009/0319011), in view of Lowe (PGPub 2010/0160882).
[Claims 3 and 13]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 3 and 13 depend.  Rosiello does not specifically disclose the connector 
However, Lowe teaches an apparatus (figure 10, item 1) comprising a heating element (thermal pack) (figure 10, item 23) configured with a USB connector (figure 9, item 34) for connection with a control unit (figure 8, item 12) (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the connector taught by Rosiello, to have utilized a USB connector, as taught by Lowe, as such connectors are well-known within the art, and would achieve the same predictable results.

Claims 7, 8, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello (PGPub 2009/0319011), in view of Saunders et al. (PGPub 2012/0220938).
[Claims 7, 8, 16, and 17]  Rosiello teaches the limitations of claims 1 and 11, upon which claims 7, 8, 16, and 17, depend.  Although disclosing an embedded temperature sensor, Rosiello does not specifically disclose an additional overheat sensor.
However, Saunders teaches a fluid warming device (figure 11, item 10) comprising a heating strip (figure 11, item 50) having an overheat sensor (figure 11, item 76), and a controller (figure 11, item 70) being configured to turn off or lower a heating level of the heating element if the overheat sensor senses an overheating condition (exceeding an upper limit of a Thermal Neutral Zone) (paragraph [0084)).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rosiello (PGPub 2009/0319011), in view of Lowe (PGPub 2010/0160882), in further view of Saunders et al. (PGPub 2012/0220938).
[Clam 20]  Rosiello teaches a fluid warming device (figure 1, item 100) comprising: 
a fluid-carrying tube including an outer wall (figure 5a) forming an open-ended central channel for passing fluid therethrough (figure 5a) (paragraph [0074]); 
an electrical heating component (figure 5a) comprising: 
a heating element (figure 5a, item 506a) embedded in the outer wall of the fluid-carrying tube (figure 5a) and configured to heat the fluid-carrying tube for warming the fluid passing through the fluid-carrying tube (paragraph [0074]), and
a connector (figure 5a, item 502a/504a) communicatively coupled to the heating element (figure 5a, item 506a); 
a temperature sensor (figure 5a, item 508a) embedded in the fluid-carrying tube for sensing a temperature of the fluid-carrying tube, the fluid passing through the fluid-carrying tube, or the heating element (paragraph [0074]); and 

the control unit (figure 6) being configured to be spaced from the heating element (figure 5a, item 506a) while the heating element warms the fluid-carrying tube (figures 5a/6), 
the heating element (figure 5a, item 506a) being configured to be selectively connected to the control unit (figure 6, via connectors 610/612) via the connector (figure 5a, item 502a/504a) (paragraph [0082]).
The embodiment of figure 5a does not specifically disclose the electrical heating component includes a plurality of parallel heating elements evenly spaced from each other.
However, Rosiello teaches an alternative embodiment in figure 4b wherein the electrical heating component includes a plurality of heating components (figure 4b, item 406) evenly spaced from each other and extending parallel with a longitudinal axis in the outer wall of the fluid-carrying tube (figure 4b; paragraph [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the heating components of Rosiello’s embodiment of figure 5a, to that of a plurality of parallel heating elements, as taught in the embodiment of figure 4b, as both configurations would be considered art-recognized equivalents, capable of performing equivalent functions.
Rosiello does not specifically disclose the connector between the heating element and the control unit is selected from the group consisting of a USB connector, a mini USB connector, a 4-pin connector, and a 16-pin connector.
However, Lowe teaches an apparatus (figure 10, item 1) comprising a heating element (thermal pack) (figure 10, item 23) configured with a USB connector (figure 9, item 34) for connection with a control unit (figure 8, item 12) (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the connector taught by Rosiello, to have utilized a USB connector, as taught by Lowe, as such connectors are well-known within the art, and would achieve the same predictable results.
Although disclosing an embedded temperature sensor, Rosiello does not specifically disclose an additional overheat sensor.
However, Saunders teaches a fluid warming device (figure 11, item 10) comprising a heating strip (figure 11, item 50) having an overheat sensor (figure 11, item 76), and a controller (figure 11, item 70) being configured to turn off or lower a heating level of the heating element if the overheat sensor senses an overheating condition (exceeding an upper limit of a Thermal Neutral Zone) (paragraph [0084)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Rosiello, with an overheat sensor, as taught by Saunders, in order to provide increased functionality, control, and safety, by allowing for an automated means by which the temperature of the heated fluid might be maintained within the bounds of safe temperature ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/28/2021